Case 19-17707-mdc   Doc 64-1 Filed 02/15/21 Entered 02/15/21 14:40:28   Desc
                           Exhibit A Page 1 of 4
Case 19-17707-mdc   Doc 64-1 Filed 02/15/21 Entered 02/15/21 14:40:28   Desc
                           Exhibit A Page 2 of 4
Case 19-17707-mdc   Doc 64-1 Filed 02/15/21 Entered 02/15/21 14:40:28   Desc
                           Exhibit A Page 3 of 4
Case 19-17707-mdc   Doc 64-1 Filed 02/15/21 Entered 02/15/21 14:40:28   Desc
                           Exhibit A Page 4 of 4
